Judgment affirmed on grounds stated in journal entry.
It is ordered and adjudged by this court, that the judgment of the said circuit court be, and the same hereby is, affirmed, it appearing from the record that there is- an unliquidated amount due to Clermont county for taxes from the relator upon the property conveyed by him to Clermont county, and that whatever amount of taxes is now due and owing by said relator is a valid offset against the balance of the purchase price ■of said property, and that said relator is not, therefore, entitled to a peremptory writ of mandamus requiring the auditor and treasurer of Clermont county, respectively, to issue and pay a warrant for $6,000 out of the special fund created by the sale of bonds as above set forth.
Donahue, Wanamaker and Wilkin, JJ., concur.